DETAILED ACTION
Response to Amendment
The amendment filed 11/02/2021 has been entered.
Claims 9 and 15 are cancelled. 
Claims 1 and 11 are amended.
Claims 1-8, 10-14 and 16-17 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wigh (US 2017/0212230) in view of Jales (US 2018/0259618) and Thompson (US 7,542,376).
Regarding claim 1, Wigh [Abstract; Figs 1-4] teaches a first frequency steered transducer array element, the first frequency steered transducer array element including a plurality of piezoelectric elements[#12; 0023];

wherein each frequency steered transducer array element is configured to receive a transmit electronic signal including a plurality of frequency components and to transmit an array of sonar beams into a body of water[Abstract; 0004; Fig 3, 4], each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal[0004], 
and a processing element in communication with the first and second frequency steered transducer array elements[#26; Abstract; 0004, 0022],
the processing element configured to —receive a first receive electronic signal from the first frequency steered sonar array element[0022,0029], receive a second receive electronic signal from the second frequency steered array sonar element[0022, 0029], .....
and control a display to present an indication of the cross-track position of the underwater target[#16; Abstract; 0021, 0062]…
Wigh does not explicitly teach compare a difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine a cross-track position of an underwater target, [Though 0050, 0062 discuss amplitude processing of returns and target position estimation and furthermore Amplitude comparison is well known in art]…… 
the processing system is configured to- compare the difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine cross-track positions of a plurality of underwater targets, track the relative positions of the plurality of underwater targets, and control the display to present an alert when a first one of the underwater 
Jales teaches that compare a difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine a cross-track position of an underwater target, [0010, 0092 teaches amplitude difference of signals to find targets].
Jales teaches the processing system is configured to- compare the difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine cross-track positions of a plurality of underwater targets, track the relative positions of the plurality of underwater targets,[0010, 0090, 0092 teaches amplitude difference of signals to find targets]
Thompson teaches ..... track the relative positions of the plurality of underwater targets, [Abstract] and control the display to present an alert when a first one of the underwater targets approaches a second one of the underwater targets.[Col 10, Lines 15-25 teaches alerts, Additionally Col 11, 25-50, teaches use of a diver to approach a target and tracking the diver and his approach which when combined with the alert system means the meaning the display is capable of presenting an alert when one underwater target approaches a second underwater target]
It would have been obvious to one of ordinary skill in the art to have modified the transducer system and processor in Wigh with the amplitude comparison for target identification of Jales and the amplitude difference between sensor returns in Jales and the target tracking and alerts in Thompson in order to create a transducer system that would automatically alert a user and reduce the need the manually monitor a target and use amplitude difference processing to better locate a target. Additionally, with regards to the alert when one target approaches another, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to 
Regarding claim 11, Wigh [Abstract; Figs 1-4] teaches a first frequency steered transducer array element, the first frequency steered transducer array element including a plurality of piezoelectric elements[#12; 0023];
a second frequency steered transducer array element, spaced apart from the first frequency steered transducer array element, the second frequency steered transducer array element including a plurality of piezoelectric elements[#12; 0023],
wherein each frequency steered transducer array element is configured to receive a transmit electronic signal including a plurality of frequency components and to transmit an array of sonar beams into a body of water[Abstract; 0004; Fig 3, 4], each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal[0004],
a display[#16]; a user interface[#18]; and a processing element in communication with the display, the user interface, the first and second frequency steered transducer array elements[#26; Abstract; 0004, 0022],
the processing element configured to —receive a first receive electronic signal from the first frequency steered sonar array element[0022,0029], receive a second receive electronic signal from the second frequency steered array sonar element[0022, 0029], .....
and control a display to present an indication of the cross-track position of the underwater target indicating whether the target is left or right of a pointing axis of the system. [#16; Abstract; 0021, 0062]…

wherein the processing system is configured to- compare the difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine cross-track positions of a plurality of underwater targets, track the relative positions of the plurality of underwater targets, and control the display to present an alert when a first one of the underwater targets approaches a second one of the underwater targets. [Though 0050, 0062 discuss amplitude processing of returns and target position estimation and furthermore Amplitude comparison is well known in art]
Jales teaches that compare a difference in amplitude between the first receive electronic signal and the second receive electronic signal to determine a cross-track position of an underwater target, [0010, 0092 teaches amplitude difference of signals to find targets].
Thompson teaches receive from the user interface a selection of the underwater target by a user, in response to selection of the underwater target by the user, generate a motor control signal based on the determined cross-track position of the underwater target, the motor control signal being usable by a motor to physically position one or more of the transducer array elements to track the underwater target.[Col 9 Lines 10-20]

Thompson teaches ..... track the relative positions of the plurality of underwater targets, [Abstract] and control the display to present an alert when a first one of the underwater targets approaches a second one of the underwater targets.[Col 10, Lines 15-25 teaches alerts. Additionally Col 11, 25-50, teaches use of a diver to approach a target and tracking the diver and his approach which when combined with the alert system means the meaning the display is capable of presenting an alert when one underwater target approaches a second underwater target]
It would have been obvious to one of ordinary skill in the art to have modified the transducer system and processor in Wigh with the amplitude comparison for target identification of Jales and the amplitude difference between sensor returns in Jales and the target tracking and alerts in Thompson in order to create a transducer system that would automatically alert a user and reduce the need the manually monitor a target and use amplitude difference processing to better locate a target. Additionally, with regards to the alert when one target approaches another, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 3,
Regarding claim 4, Wigh, as modified, also teaches that wherein the underwater target is colored a first color if left of the pointing axis and colored a second color if right of the pointing axis. [#16; Abstract; 0021, 0062].
Regarding claim 5, Wigh, as modified, also teaches that a user interface in communication with the processing element, wherein the user interface enables a user to select the underwater target. [0056, 0058, 0060, 0065, 0066 teaches various user choices]
Regarding claim 6, Wigh does not explicitly teach the processing element is further configured to generate a motor control signal based on the determined cross-track position of the underwater target, the motor control signal being usable by a motor to physically position one or more of the transducer array elements to track the underwater target.
Thompson teaches that the processing element is further configured to generate a motor control signal based on the determined cross-track position of the underwater target, the motor control signal being usable by a motor to physically position one or more of the transducer array elements to track the underwater target.[Col 9 Lines 10-20 teaches tracking of a target using the transducer array]
It would have been obvious to one of ordinary skill in the art to have modified the transducer system of Wigh, with the automated target tracking in Thompson in order to create a transducer system that would better automate target tracking.
Regarding claims 7 and 13,
Regarding claim 8, Wigh, as modified, also teaches that processing element is configured to automatically identify the underwater target. [0061,0062]
Regarding claim 10 and 16, Wigh, as modified, also teaches that the first frequency steered transducer array element and the second frequency steered transducer array element are each arranged in a fan-shaped configuration [0023 teaches one or more transducers oriented at any non- zero angle].
Regarding claim 14, Wigh, as modified, also teaches the processing element is configured to automatically identify the underwater target and present an indication of the identification on the display. [0061,0062]
Regarding claim 17, Wigh, as modified, also teaches that the motor control signal is a trolling motor control signal. [0032 teaches use of the transducer system on a trolling mount]

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wigh (US 2017/0212230) in view of Jales (US 2018/0259618) and Thompson (US 7,542,376) as applied to claims 1 and 11 above, and further in view of Peynaud (US 5,142,505).
Regarding claim 2 and 12, Wigh does not explicitly teach the processing element is further configured to- create a sum signal by summing the first and second receive electronic signals, create a difference signal based on the difference between the first and second receive electronic signals, and determine a ratio of the sum signal and the difference signal, wherein the ratio is utilized to determine the cross-track position of the underwater target. [Though 0050, 0062 discuss amplitude processing of returns and target position estimation and furthermore Amplitude comparison is well known in art]

It would have been obvious to one of ordinary skill in the art to have modified the transducer system in Wigh with the signal sum and difference ratio in Peynaud in order to transducer system that uses sum and difference ratios to determine targets. Doing so would more optimize target tracking.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
In response to applicant's argument that the system issues an alert when one underwater target approaches another underwater target, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Specifically Thompson at Col 10, Lines 15-25 teaches alerts. Thompson at Col 11, 25-50, teaches use of a diver to approach a target and tracking the diver and his approach which when combined with the alert system means the meaning the display is capable of presenting an alert when one underwater target approaches a second underwater target. See the claim 1 and 11 rejections above in 8 and 9 of the present office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645